DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    59
    348
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 06/16/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1-3 without traverse, in the reply filed on 02/28/2022 is acknowledged.   
The examiner also acknowledges applicants’ election of the following species:
 
    PNG
    media_image2.png
    106
    182
    media_image2.png
    Greyscale
, which reads the fourth generic formula in the recited formulas in claim 1. 
Claims 4-9 and 11-15 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1-3 are examined on merits in this office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims recite “physiologically functional derivative” in the claim language. Either claims or specification failed to define its definitive definition. The specification simply states that ‘any pharmaceutically acceptable derivative of a compound of the present disclosure’ [see 0072], and further defined it in terms of ‘For example’, which is also an indefinite language. So, the metes and bounds of the recited limitation in the claims is vague and therefore, claims are rendered indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN108117582A) in view of Abel et al (US 2015/0299250 A1), Krahn et al (Curr.Med.Chem., Bachovchin et al (US 2014/0255300 A1) and Patani et al (Chem.Rev., 1996, 96, 3147-3176).     
Claims are drawn to the recited compounds, wherein the compound consists of a ‘macrocycle moiety’ conjugated to ‘epoxyketone’. The epoxyketones are known in the art as proteasome inhibitors, and macrocyclization of ‘oligopeptides comprising epoxyketones’ are known in the art for improving the overall property of epoxyketone in the conjugate form. However, applicants’ specification failed to cite relevant prior art, nor described the known art on cyclization of peptides or epoxyketones, in the specification. Applicants are reminded that it is important or right way, to cite or describe the known art in the specification. 
Based on the above known facts in the art, claims are rejected under 103, see below. 
Liu et al teach the following macrocyclic epoxyketone peptide compound:

    PNG
    media_image3.png
    297
    317
    media_image3.png
    Greyscale
[see in the attached CN108117582 from the STN search report]. 
For simplicity, the above can be defined as a conjugate of macrocyclic moiety and epoxyketone moiety OR macrocyclization of epoxyketone moiety. 
2)5-; X is          -OCH2-; R2 is -CH2-Ph; R1 is H. 
In the above structure, the epoxyketone moiety is identical to applicant’s epoxyketone moiety. 
Lie et al further teach that their epoxyketone peptide compound with novel skeleton, which is macrocyclic moiety, has excellent proteasome inhibitory activity [see abstract]. 
The differences between Lie et al and instant claims are as follows:
there is an additional Gly derivative in the macrocyclic moiety in the teachings of Lie et al, whereas instant claims do not have it;
Lie et al is silent on, at least based on the abstract, applicants side chain of Ile for R2. 
Lie et al silent on fluorine atoms on pyrrolidine ring.
With regard to (i) of above, Abel et al cure or address this deficiency.
Abel et al teach the following macrocyclic moiety, which does not have additional Gly-derivative and Abel et al also exemplifies varies macrocyclic moieties which fall within the scope of applicants’ macrocyclic moiety. 

    PNG
    media_image4.png
    104
    172
    media_image4.png
    Greyscale
[see 0008 and examples in 0009].
	In general, macrocyclic proteasome inhibitors are more superior pharmaceutical properties compared to their corresponding linear structures, as known in the art, for example, see Krahn et al. If applicants think their claimed macrocyclic moiety has advantages over 
With regard to (ii) of above, at the outset, the side chains of amino acid groups are exchangeable and it is a common practice in the art. Regardless, Bachovchin et al teach that -CH2Ph is equivalent to side chain of Ile in epoxyketone compounds at the same position [see right column in page 7].
With regard to (iii) of above, though Liu et al teach a single fluorine or chlorine atom, but replacement of H with F are obvious, because these are treated as bioisosters [see page 3149-3150 in Patani et al]. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual moieties either separately or in conjugated form, advantages of macrocyclization of functional peptides etc, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
In this case, the motivation to combine the prior art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed compounds with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658